364 S.W.3d 269 (2012)
Melvin BARDO, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97146.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
*270 Andrew E. Zleit, Assistant Public Defender, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jessica P. Meredith, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, C.J., PATRICIA L. COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Melvin Bardo (Bardo) appeals from the motion court's denial without an evidentiary hearing of his motion for post-conviction relief under Mo. R.Crim. P. 24.035, 2008. Bardo pleaded guilty to three counts of abuse of a child, and was sentenced to three seven-year sentences. The trial court ordered that the first two sentences run consecutively. The third sentence was ordered to run concurrent to the first two sentences. Bardo argues that the motion court erred in denying his motion for postconviction relief without an evidentiary hearing because his trial counsel was ineffective for incorrectly informing him that each of the three sentences imposed would run concurrently, for a total sentence of seven years.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b)(2), 2011.